DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/147,032 filed on 1/12/2021.
Currently, claims 1-20 are pending and examined. 
Claim Objections
Claim 16 is objected to because of the following informalities: there is no ending period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 6; a citation “having terminal ends” or line 18 “to terminal ends” is confusing and indefinite because does not clear whether if the same “having terminal ends” cited in line 4? Clarification is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. 
Re claim 10, line 26; a citation “a terminal end” is confusing and indefinite because does not clear whether if the same “a terminal end” cited in line 17? Clarification is required. Claims 11-12 depending upon the rejected claim 10 are also rejected. 
Re claim 10, line 25; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 13, lines 4-5; a citation “having terminal ends” is confusing and indefinite because does not clear whether if the same “having terminal ends” cited in line 3? Clarification is required. Claims 14-20 depending upon the rejected claim 13 are also rejected. 
Re claim 18, line 2; a citation “having an outer cover affixed through a core to an outer cover” is confusing and indefinite because does not clear whether the same an outer cover? Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 13-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 7,740,048 to Wilson.
Re claim 13: Wilson discloses a door comprising: a frame 10 assembled from a plurality of unbent extrusions (wherein 72/74 points to, Fig. 1) and corners 79, one of said unbent extrusions being a top rail 72 having terminal ends (near 79), a second of said unbent extrusions being a hinge side rail 74 having terminal ends (near 79), a third of said unbent extrusions being a latch side rail (near 76) having terminal ends (near 79 on other sides), a fourth of said unbent extrusions being a bottom rail 72 (at the other side, near 79) having terminal ends (near 79); a hinge side radiused top corner 79 having a first peg and a second peg (e.g. wherein 79 point to, Fig.2), said first and second pegs connected by an arcuate portion (at 79), said second peg being orthogonally positioned with respect to said first peg; a latch side radiused top corner 79 being identical to said hinge side top corner 79; said hinge side top corner 79 connecting said terminal ends of said hinge side rail 74 to said terminal ends of said top rail 72, said latch side top corner 79 connecting said terminal ends of said latch side rail 74 to said terminal ends of said top rai 72; a first bottom corner 79 connecting said terminal ends of said latch side rail 74 to said terminal ends of said bottom rail 72; a second bottom corner 79 connecting said hinge side rail 74 to said bottom rail 72; and said radiused top corners 79, said bottom corners 79, and said rails 72/74 each having a screen groove, said screen grooves connecting to form a continuous channel (near 79, Fig. 2).
Re claim 14: wherein said top rail 72 and said side rails 74 are formed from a profile having outside facing wall (see Fig. 2), an inside facing wall substantially parallel to said outside facing wall, and a bridge wall connecting said outside facing wall to said inside facing wall, said walls forming an opening into a cavity.
Re claims 15 and 19-20: further comprising an upper transverse member (near 76) and a lower transverse member (e.g. a bottom part, as shown in Fig. 2), said transverse members affixed between said terminal ends of said hinge side rail 74 and said terminal ends of said latch side rail 74; and wherein said upper and lower transverse members formed from a tubular extrusion with an enclosed interior shape, said tubular extrusion having an untapped hole (near 30) adjacent a screen groove 33, said tubular extrusion having a transverse channel 52 located adjacent said untapped hole (see Fig. 2).
Re claim 18: wherein said latch side and said top side radiused corners 79 each having an outer cover (wherein 79 points to, a top cover and a bottom cover parts) affixed through a core 16 (e.g. between two cover parts) to an outer cover, said core having pegs 22/34 to press fit into said cavities of said side rails and said top rail. 
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures of a door, including alignment ends mated to terminal ends of said transverse members, said alignment ends having a transverse member portion, an anti-rotation block portion, and a side rail mating portion, said side rail mating portion having spring tabs for being located in said cavity and a severable alignment tab for aligning a hole in said bridge wall to an untapped hole in said transverse member, said hole in said bridge wall and said untapped hole receiving a fastener to affix said transverse member to a corresponding said side rail.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale